            Case 3:20-cv-01084-YY       Document 12        Filed 11/13/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




AHMED G. TURAY,                                               No. 3:20-cv-01084-YY

                       Plaintiff,                             ORDER

       v.

UNITED STATES POSTAL SERVICE,
                Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [10] on September 4,

2020, in which she recommends that the Court grant Defendant’s motion to dismiss for lack of

subject matter jurisdiction. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.



1 - ORDER
         Case 3:20-cv-01084-YY          Document 12    Filed 11/13/20    Page 2 of 2




Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [10].

Accordingly, Defendant’s Motion to Dismiss is GRANTED.

       IT IS SO ORDERED.



       DATED: __________________________.
                November 13, 2020




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
